Citation Nr: 0318629	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  98-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound (GSW) to the left heel, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for Post-
Traumatic Stress Disorder (PTSD), currently evaluated as 30 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1970. 
The veteran's separation documents show that he was awarded 
the Combat Action ribbon and the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the veteran a higher evaluation for his 
service connected GSW of the left heel, currently evaluated 
as 10 percent disabling, and further denied the veteran an 
increased initial evaluation for his service connected PTSD.

The appellant appeared at a Travel Board hearing at the RO in 
November 2000.  A transcript of the hearing is on file.

The claims on appeal were remanded for further development in 
January 2001.  That development having been completed, these 
claims now return before the Board.


FINDINGS OF FACT

1.	The veteran's residuals of a gunshot wound (GSW) to the 
left heel currently consist of pain, tenderness, and 
swelling.

2.	From the time of service connection, the veteran's PTSD 
has been manifested by little to no symptomatology; the 
veteran has some difficulty sleeping, nightmares, and 
anxiety.




CONCLUSION OF LAW

1.  The criteria for a 20 percent evaluation, but no higher, 
for the veteran's service connected residuals of a gunshot 
wound (GSW) to the left heel have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5271, 5284 (2002); 38 C.F.R. § 4.73, Diagnostic Code 5311 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(2002).

2.  The criteria for an evaluation higher than 30 percent, 
for the veteran's PTSD, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran was provided with a copy 
of the appealed April 1998 rating action, and was provided a 
Statement of the Case dated September 1998, and Supplemental 
Statements of the Case dated November 1998, and January 2003, 
as well as a Board Remand dated January 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this claim, dated April 1998, September 2002, and December 
2002.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, as the veteran has been 
notified as to which party will get which evidence, as all 
the evidence has been obtained, the Board can proceed.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).


Entitlement to an increased evaluation for the residuals of a 
gunshot wound (GSW) to the left heel, currently evaluated as 
10 percent disabling.

Facts

Historically, the veteran was granted service connection for 
the residuals of a GSW to the left heel at a noncompensable 
level by a July 1970 VA examination, based on the veteran's 
service medical records.  This evaluation was increased to 10 
percent in July 1973.  A 10 percent evaluation was continued 
by rating decisions dated August 1982 and September 1985.

Service medical records reveal that the veteran sustained a 
through and through gunshot would of the left heal in 
Vietnam.  He was hospitalized for a month.  He had subsequent 
surgery for a keloid in the area of the wound.

In February 1998, the veteran submitted a claim for an 
increased rating for the residuals of his GSW.  The relevant 
evidence of record includes the reports of outpatient 
treatment and VA examinations.

The veteran received a VA examination for this disability in 
March 1998.  The report of that examination indicates that 
the veteran's foot was noted to be normal with the exception 
of a circular small entrance wound located on the medial 
aspect of the mid portion of the calcaneus on the heel, and 
an exit wound slightly superior to this near the anterior 
edge of the Achilles tendon on the lateral aspect of the 
ankle.  Apparently the tendon itself was not severed.  The 
veteran had a normal range of motion of his ankle without 
pain or limitation.  He had normal function of the Achilles 
tendon and the gastric muscles.  The pulses were adequate.  
There was no paresthesia.  The examiner's impression was of a 
gunshot wound of the left heel without any significant 
residual functional or cosmetic residuals.  The veteran's 
clinical record and claims file were available and examined.

The veteran had a hearing at the regional office in July 
1998.  The transcript of that hearing indicates, in relevant 
part, that the veteran reported that he had to run at his job 
sometimes, and that would cause his foot to start aching.  
The veteran reported that he stood on his feet for most of 
the day at work, but that sometimes he had to take a break 
and sit down to rest his ankle.  The veteran reported 
swelling down in the back part of the ankle, which sometimes 
traveled to the calf.  The veteran reported a chronic pain 
that would come and go.  He indicated that he would sometimes 
have a limp, after rising from sitting for an extended 
period.

A letter from a private physician dated September 1998 
indicates that the veteran was seen at that time for 
evaluation of the current status of his left foot and ankle.  
The veteran reported that he had continued to have difficulty 
with his foot and ankle since the time of his gunshot wound, 
which appeared to increase in severity as he aged.

The examiner indicated that, in the past, the veteran had 
tenderness in the area of the Achilles tendon insertion and a 
painful scar medially.  There was a palpable defect in the 
posterior aspect of the Achilles tendon involving more than 
one half of the tendon.  The examiner noted that, at present, 
the veteran had a decreased range of motion in dorsiflexion, 
and some weakness in plantar flexion compared to the opposite 
foot.  There was a palpable defect in the Achilles tendon 
near its insertion.  There was a painful scar, three inches 
in length, medial to the Achilles tendon.  X-rays of the 
ankle revealed early narrowing of the ankle joint.  The 
examiner indicated that the veteran continued to exhibit 
evidence of impairment to his left foot and ankle secondary 
to his gunshot wound.  The examiner indicated that it was his 
opinion that the condition was deteriorating, and that he 
would continue to have problems as long as he used his ankle.

A letter from a private physician dated November 2000 
indicated that he had seen the veteran in November 2000 with 
increased pain and weakness of his left foot and ankle.  The 
veteran noted increased pain and swelling.  The veteran's 
wife reported that the veteran's foot would "jump" at 
night.  The veteran also indicated that he was having more 
and more difficulty getting around and doing the job that he 
normally does, taking care of the airplanes.

Examination revealed a scar over the medial aspect of his 
ankle.  There was a palpable defect in the Achilles tendon 
with swelling and tenderness of the area.  He had 
considerable weakness of plantar flexion and also had a 
decreased range of motion in dorsiflexion of his ankle, worse 
since the examiner had previously seen the veteran in 1998.

The physician indicated that he advised the veteran to wear 
high top boots that would alleviate some of his "excursion" 
and hopefully decrease some of his pain.  He was also offered 
anti-inflammatories and analgesics.

The veteran received a hearing before the undersigned member 
of the Board in November 2000.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported that over the last several years, his left ankle had 
worsened considerably.  He noted that over the past three 
years he had some swelling and tenderness and sometimes would 
walk with a limp.  The veteran reported severe pain for which 
he was on medication.  He indicated that he sometimes wrapped 
up his ankle, and also used high top shoes.  He noted that 
his ankle sometimes required him to take a break at work.  He 
reported that he had missed about a week total from work in 
the past two years due to ankle problems.  The veteran 
indicated that he had been given a brace to wear by his 
physician, and had been advised to avoid running.  He 
reported that he had numbness around the ankle, and that 
sometimes it would travel up to the calf; he had had trouble 
with the ankle giving way, and it had caused him to almost 
fall.

The veteran received a VA foot examination in December 2002.  
The report of that examination indicates that, at that time, 
the veteran reported that he could walk or run four to five 
blocks before he started to have pain in his foot.  He 
reported that maybe one day out of every two weeks, he would 
have to leave work early because of pain in his left heel, 
and his employer would accommodate him with this.  He 
indicated that, as he got older, he felt that his symptoms 
were more easily provoked by activity.  He indicated that, 
when he does have pain in this area, it requires perhaps an 
hour for it to resolve after he gets off his feet to rest.

Examination noted that the veteran walked without a limp, and 
his gait and stance were normal.  Examination of the left 
heel area revealed a very small, very well healed circular 
wound scar located slightly posterior and at about the level 
of the medial malleolus.  The etched scar was just lateral to 
the Achilles tendon, approximately 2.5cm from its attachment 
to the calcaneus.  The scars were nontender and well-healed, 
and did not interfere with function.  The Achilles tendon 
itself at the level of the scar was slightly thickened.  This 
area seemed to be tender.  The tendon did move freely with 
flexion and extension of the ankle.  The veteran was able to 
stand on his toes or heels satisfactorily.  Range of motion 
of the ankle was 15 to 17 degrees of dorsiflexion and 35 
degrees of plantar flexion.  The examiner did not detect any 
significant weakness of the flexor or extensors of the ankle 
joint.  The examiner did not feel that there were any 
neurological defects, and he did not believe that the 
phenomena of the veteran's foot jumping at night was related 
to the injury of the Achilles tendon.

The Law

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the residuals of a gunshot 
wound (GSW) to the left heel is inadequate.  Under the laws 
administered by the VA, disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's residuals of a gunshot wound (GSW) to the left 
heel are currently rated as 10 percent disabling under 
Diagnostic Code 7804.  Under that code, a 10 percent rating 
may be assigned for scars which are superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, because the 
Board finds, as noted below, that the veteran would more 
properly be rated under the relevant code concerning muscle 
group injuries, and not under the codes governing ratings for 
scars, and because the veteran would warrant a higher rating 
under the relevant muscle group injury code, the Board does 
not find it necessary to enter into a lengthy discussion 
regarding the applicable codes concerning skin disabilities.

The veteran argues that he could be rated under Diagnostic 
Code 5271, for limitation of motion of the ankle.  Moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2002).  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II.

Under the diagnostic code concerning "other" foot injuries, 
a moderate disability warrants a 10 percent evaluation, a 
moderately severe disability warrants a 20 percent 
evaluation, and for a severe foot disability, a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2002).

The veteran could also be rated under the applicable codes 
concerning muscle group injuries under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Diagnostic Code 5311 provides 
schedular rating criteria for damage to Muscle Group XI.  
Slight injury to these muscles warrants a noncompensable 
evaluation; moderate injury warrants a 10 percent evaluation; 
moderately severe injury warrants a 20 percent evaluation; 
and severe injury warrants a 30 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5311.  A 30 percent rating is 
the maximum schedular rating provided for damage to this 
muscle group.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the ankle.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).


Anaylsis

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 20 percent 
disabled under Diagnostic Code 5311, for a moderately severe 
injury to the left heel.  In this regard, the Board notes 
initially that the veteran's residual scars from this injury 
were found, upon examination in December 2002, to be 
nontender and well-healed, and to not interfere with 
function, thus the Board does not find a rating under the 
relevant codes governing skin disabilities to be appropriate, 
since the veteran does not appear to have a residual skin 
disability.

Furthermore, although the veteran has been found at times, 
such as the most recent VA examination of December 2002, to 
have some limitation of the ankle, VA examination dated March 
1998 found the veteran to have a normal range of motion.  
Considering all the reports of limitation of motion, the 
Board finds the veteran's level of limitation of motion of 
the ankle, even considering DeLuca, to be no more than 
moderate, such that only a 10 percent rating would be 
warranted under this code, the amount the veteran is 
currently receiving.

However, the veteran clearly does have some deformity of his 
Achilles tendon, which is tender, as noted upon examination 
in December 2002.  Although there are no specific findings 
that the veteran's muscles themselves were affected, the 
Board finds, considering the veteran's reports of pain in his 
foot traveling up his calf at times, as well as numbness and 
swelling, that his disability would be most appropriately 
rated under Diagnostic Code 5311, for an injury to Muscle 
Group XI.  The Board finds the veteran's reports of pain, 
tenderness and numbness, along with his reports of some time 
missed from work due to his left heel disability, to be most 
consistent with a moderately severe disability, such that a 
20 percent rating would be warranted.  However, the Board 
does not find that the veteran has a severe disability that 
would warrant a higher evaluation.  In this regard, the Board 
notes that the veteran has reported that he has only missed 
approximately one week in the past two years from work due to 
his disability, and that he can walk or run four to five 
blocks before having trouble with his foot, findings that the 
Board does not find consistent with the assignment of a 
severe disability rating under Diagnostic Code 5311.

In the alternative, and for the above reasons, the Board 
notes that the veteran could instead receive a 20 percent 
rating under Diagnostic Code 5284, for a moderately severe 
"other" foot injury, however, the Board finds that the 
veteran would be more appropriately rated under Diagnostic 
Code 5311.




Entitlement to a higher initial evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 30 percent 
disabling.

Facts

The Board notes that the veteran was first granted service 
connection for PTSD at a 30 percent evaluation by an April 
1998 rating decision.  The veteran continues to disagree with 
the level of evaluation assigned.

A treatment record dated February 1985 indicates that the 
veteran definitely had a substance abuse problem.  The 
examiner also indicated that the veteran appeared to have 
symptoms of PTSD, but that he needed to do more one on one 
evaluation of the veteran to make sure.

An August 1985 VA examination resulted in diagnoses of 
alcohol abuse and dependency, of 19 years continuously to the 
present, cannabis abuse, 18 years continuously to the 
present, and amphetamine abuse, 18 years continuously to the 
present.

The veteran received a VA examination in April 1998.  The 
report of that examination indicates that the veteran 
reported that since 1970 he has had something of a violent 
streak.  He reported nightmares three or four times a week 
which sometimes involved experiences from Vietnam, sometimes 
violence, and sometimes things that happened during the week.  
He reported nightmares about the ambush in which he was shot.  
He had trouble sleeping.  He was easily startled.  He seldom 
went to restaurants and only occasionally went to a store.

The veteran reported being married for 24 years, and 
indicated that he and his wife got along fairly well.  He 
reported problems with his temper.  He has trouble with his 
boss at work sometimes.  The veteran indicated that he 
averages perhaps a half a pint of whisky a week and two six 
packs of beer a week.  He reported sometimes drinking to 
intoxication, and admitted to black outs and shakes.  The 
veteran denied any drug use.

Upon examination, the veteran was a casually groomed 
individual who was polite and cooperative.  He appeared 
anxious and speech was somewhat pressured.  The veteran's 
thought processes and associations were logical and tight, 
and no loosening of associations was noted, nor was any 
confusion.  No gross impairment of memory was observed, and 
the veteran was oriented in all spheres.  Hallucinations were 
not complained of, and no delusional material was noted.  The 
veteran's insight and judgment were adequate.  The veteran 
denied suicidal and homicidal ideation.  The veteran was 
diagnosed with chronic PTSD, with a Global Assessment of 
Functioning (GAF) of 53.

The veteran had a hearing at the regional office in July 
1998.  The transcript of that hearing indicates, in relevant 
part, that the veteran reported that he thought about Vietnam 
quite often.  He indicated that when he returned from 
Vietnam, he had a violent streak.  He indicated that he had 
occasional nightmares and still thought about Vietnam.  The 
veteran reported trouble sleeping.  The veteran noted 
problems with stress and anger control.  He did not 
socialize.  He had panic attacks about twice a month.

The veteran received a hearing before the undersigned member 
of the Board in November 2000.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported that he had mood swings and got aggravated easily.  
The veteran reported problems trusting people.  He reported 
difficulty sleeping.  The veteran reported he had problems 
when seeing helicopters.  He indicated that he did not tend 
to socialize, and tended to sit with his back against the 
wall.

The veteran received a VA examination for PTSD in September 
2002.  The report of that examination indicates that the 
veteran denied any mental health problems other than "just 
fits", explaining that they involved "fighting and stuff 
like that", and said that he was argumentative.  He said 
that he was able to nap very easily.  Generally, he did not 
report any nightmares relating to his military experiences.  
He did report intrusive thoughts about the Tet Offensive of 
1968 and a firefight.  He noted that he was shot, and 
received a Purple Heart.  He said he was easily startled by 
noises.  When he hears a backfire, he is ready to hit the 
ground.  He said he avoids crowds.  However, he does go to 
restaurants and sits with his back to the wall.  He does go 
to large stores and generally enjoys it.  He said he still 
watches war movies.  Sometimes, he will stop half way through 
them.  He said seeing Vietnamese people did not bother him, 
although he sometimes would watch them out of the corner of 
his eye.  The veteran said that the most traumatic thing to 
him was when he was shot in the Achilles tendon.

The veteran has been married for 32 years.  He said initially 
that he and his wife got along "fair" and that they were 
close, but then he said he did not think they were really 
close.  He has worked at a local airport for 13 to 14 years 
in refueling.  Sometimes, he gets frustrated with his boss.  
He said that when he is not at work, he spends his time 
watching TV and doing yard work.  He said that he has no 
friends. He reported drinking one to two six packs of beer a 
night.  He denied any drug use in about a year.

Upon examination, the veteran was a casually groomed 
individual who was fully cooperative.  Speech was quite 
pressured.

No significant anxiety or disorder was noted and the 
veteran's mood was generally euthymic.  Affect was 
appropriate to content.

The veteran's thought processes and association were logical 
and tight, and no loosening of associations was noted, nor 
was any confusion.  No gross impairment in memory was 
observed, and the veteran was oriented in all spheres.  
Hallucinations were not complained of, and no delusional 
material was noted during the examination.

The veteran's insight was somewhat limited and judgment was 
adequate.  The veteran reported occasional suicidal ideation 
but denied any intent.  He denied homicidal intent, although 
he reported some homicidal ideation.  The veteran was noted 
to be competent for VA purposes, and was not in need of 
psychiatric hospitalization at the time of the examination.  
The examiner found that the veteran did not have PTSD, and 
assessed the veteran with a Global Assessment of Functioning 
(GAF) score of 55.  The examiner indicated that, although the 
veteran reported some PTSD symptomatology, he did not find 
sufficient evidence to warrant the diagnosis of PTSD.  The 
examiner indicated that a review of the claims file suggested 
a history more consistent with substance abuse disorder.


The Law

As previously noted, the veteran alleges that his currently 
assigned rating for his service connected PTSD is inadequate.  
Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), also stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that the 
findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

Under the criteria for evaluating psychiatric disorders, as 
set forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
30 percent evaluation is warranted when a mental disorder, 
including PTSD, creates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 30 percent 
disabling for his service connected PTSD.  In this regard, 
the Board notes the opinion contained in the most recent VA 
examination, from September 2002, which indicates that, while 
the examiner noted that the veteran reported some PTSD 
symptomatology, he did not find sufficient evidence to 
warrant a diagnosis of PTSD, and found the veteran's history 
as noted in the claims file to be more consistent with 
substance abuse disorder.  While the Board does recognize the 
opinion contained in a VA examination dated April 1998, which 
diagnosed the veteran with PTSD, with such symptoms as 
nightmares, problems with temper, and anxiety, the Board is 
more inclined, looking at the whole of the evidence in the 
veteran's folder, to find that the majority of the veteran's 
symptomatology is due to his nonservice connected substance 
abuse disorder, rather than any diagnosis of PTSD.

However, considering the veteran's honorable service, his 
exposure to combat in service, and his gunshot wound to the 
left heel incurred while in combat, the Board  will not 
dispute the veteran's diagnosis of PTSD.  Nevertheless, the 
veteran's symptomatology clearly creates no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, such that a 30 percent evaluation 
is warranted.  In this regard, while the veteran has reported 
trouble sleeping, nightmares, and recurrent thoughts of 
Vietnam, during the veteran's most recent VA examination in 
September 2002, the veteran did not report any nightmares 
relating to his military experiences, and indicated that he 
had no trouble napping.  Further, although he indicated he 
was easily startled, and avoided crowds, he was able to go to 
restaurants and stores.  Finally, although the veteran has 
reported that he only got along "fair" with his wife, and 
had trouble at times with his job, he has been married for 32 
years, and has been able to maintain employment with the same 
employer for over 13 years.  Taking into account all relevant 
evidence, the Board finds that a 30 percent evaluation, 
contemplating occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, is warranted.

Further, the Board finds that the evidence of record does not 
indicate that the veteran would warrant a 50 percent 
evaluation for his PTSD.  In this regard, the Board notes 
that the most recent VA examination found the veteran's 
judgment to be adequate, and found that the veteran had an 
appropriate affect.  The veteran reported in his hearing 
testimony in July 1998 that, while he did have panic attacks, 
these only occurred twice a month.  While the veteran has 
reported some trouble at work being frustrated with his boss, 
he has been able to maintain employment at the same place for 
over 13 years.  Therefore, the Board finds that the veteran's 
level of disability does not rise to occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships, 
such that an evaluation higher than 30 percent would be 
warranted.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 30 
percent rating has been in effect since the effective date of 
service connection for PTSD, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation, to 20 percent, but no 
more, for the residuals of a gunshot wound (GSW) to the left 
heel is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a higher initial evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 30 percent 
disabling, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

